Citation Nr: 0702351	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-32 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to November 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

In the September 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before a member of 
the Board.  In October 2006 he withdrew his request.


FINDING OF FACT

The preponderance of the medical evidence of record shows 
that the veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id, at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a pre-initial 
adjudication letters from the RO in April and June 2002 and 
post-initial adjudication letters from the RO in June 2005 
and March 2006.  These letters informed the veteran of his 
and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  These letters 
also informed the veteran of the general requirements to 
establish a successful claim for service connection, that is, 
evidence of a current disability and a relationship between 
the current disability and his service.  

The above letters did not inform the veteran of specific 
requirements to establish service connection for PTSD, that 
is, an in-service stressor and a current diagnosis of PTSD 
attributable to that stressor.  However, the veteran's claim 
fails in this case because the preponderance of the evidence 
shows he does not have PTSD.  He was provided with notice of 
this threshold requirement by the above letters.  VA 
examinations have been provided to the veteran to evaluate 
his mental health, including an examination in July 2005 to 
specifically determine whether he suffers from PTSD.  The 
veteran has demonstrated that he has actual knowledge of the 
requirement that he currently suffer from the claimed 
disability.  In this regard, he argued in his July 2003 
notice of disagreement and in his September 2004 substantive 
appeal that the diagnosis provided by the Guam Vet Center was 
sufficient to meet the requirements for service connection 
for PTSD.  Similarly, in January and November 2006 
statements, his representative argued that the veteran met 
the criteria for service connection for PTSD, as specified in 
38 C.F.R. § 4.125(a) and § 3.304(f), requiring a diagnoses of 
PTSD conforming to the AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).  As the veteran's representative is 
clearly aware of the requirements for service connection for 
PTSD and because the veteran has expressed his knowledge of 
the requirement that evidence establishes that he has PTSD, 
the Board finds that the purpose of any specific notice 
regarding this requirement has been met.  Therefore, the 
absence of such specific notice is not prejudicial to the 
veteran.  

Additionally, by the veteran's and his representative's 
arguments, they have not only demonstrated actual knowledge 
of the requirements to substantiate his claim, they have also 
participated effectively in the development of his claim.  
Indeed, after receipt of the veteran's arguments, the RO 
provided the veteran with an additional VA examination, in 
July 2005, to determine if he has PTSD.  For these reasons, 
the essential fairness of the adjudication has not been 
affected by this discrepancy in notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter provided the veteran with VCAA notice 
regarding assignment of effective dates and disability 
ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice did not precede the initial adjudication 
of his claim, any questions as to these downstream elements 
are rendered moot because the Board is denying the claim.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Service medical records, post service medical records from 
military medical facilities, and records from the Guam 
VetCenter are associated with the claims file.  VA 
examinations were afforded the veteran in May 2003 and July 
2005.  The veteran has not sought VA assistance in obtaining 
any records not already obtained.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini II; Quartuccio, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Claim

The appellant contends that the RO erred by failing to grant 
service connection for PTSD which resulted from his wartime 
experience in Vietnam.  He maintains that it was caused by, 
among things, his multiple shell fragment wounds for which he 
received the Purple Heart Medal and for which he has already 
been granted service connection.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the DSM IV.

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

With the above criteria in mind, the Board notes that 
treatment records from the Guam VetCenter, dated from 
February 2002 to September 2004, show the veteran's diagnosis 
of PTSD starting in February 2002 as well as his subsequent 
treatment for his PTSD.  Included in these notes are reports 
that the veteran has problems with flashbacks, intrusive 
thoughts, dreams of being wounded again, irritability, 
difficulty with anger, difficulty sleeping, and disengagement 
from his friends and family.  All the reports were signed by 
an individual whose initials are B.M..  While there is no 
indication in these treatment records of B.M.'s professional 
qualifications, the veteran reported in his August 2004 
substantive appeal and elsewhere in the record that his 
treatment for PTSD at the Vet Center was from a counselor. 

On the other hand, the May 2003 VA mental health examination 
was conducted by a physician.  Thereafter after a review of 
the record on appeal, an examination of the veteran, and 
after conducting psychiatric testing which included a 
psychometric PTSD Checklist (PCL), the examiner first stated 
that the veteran complained of mild PTSD symptoms (i.e., 
occasional nightmares, difficulty sleeping, being angry, and 
being irritable at times) that could be contributing to his 
mild neurocognitive deficits and thereafter opined that the 
PCL did not support the diagnosis of PTSD, but this could be 
due to the veteran's impaired memory and minimizing symptoms.  

Thereafter, at a July 2005 VA examination which was held for 
the express purpose of ascertaining if the veteran had PTSD, 
it was opined after a review of the record and an examination 
of the claimant, that he did not have enough adverse symptoms 
to qualify for a diagnosis of PTSD.  Specifically, it was 
opined that, while the veteran had some of the symptoms of 
PTSD including nightmares twice a week and irritability, 
notwithstanding the complaints documented in the VetCenter 
records, he did not experience problems with intrusive 
memories, flashbacks, a feeling of a shortened future, an 
inability to have loving feelings, feeling jumpy, feeling he 
must be on guard, and avoiding things that will remind him of 
his experiences in Vietnam.  

The Board finds that it must give more credence to the 
opinions provided by the VA examiners that the veteran does 
not have a current diagnosis of PTSD that the diagnosis found 
in the VetCenter records because the VA examiners opinion 
were provided after a review of the record on appeal, 
including the foregoing VetCenter records, by physicians.  
Moreover, the July 2005 VA examiner's opinion, unlike the 
VetCenter opinion, contains detailed reasons and bases for 
its finding that the veteran does not suffer from PTSD with 
specific citation to the medical evidence found in the record 
that supports its conclusions, including a discussion of the 
symptoms of PTSD that are absent as well as those that are 
present. 

Thus, while the veteran clearly served in combat in the 
Republic of Vietnam, because the preponderance of the medical 
evidence of record shows that he does not have PTSD, the 
weight of the evidence is against the his claim for service 
connection for PTSD and his appeal must be denied.  
38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. § 3.304(f).

In reaching the above conclusion, the Board has not 
overlooked the veteran's, his wife's, and his representative 
written statements to the RO or the claimant's statements to 
his physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements addressing the diagnosis of his disability are not 
probative evidence as to the issue on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.

While the Board regrets that it could not find in favor of 
this veteran who has given so much to his Country, we also 
note that he is already receiving a 30 percent disability 
rating for his cognitive disorder under 38 C.F.R. § 4.124a, 
Diagnostic Code 9304 (2006), and it is unlikely that a 
separate disability rating could be assigned for PTSD, even 
if it was granted, without violating the rule against 
pyramiding.  38 C.F.R. § 4.14 (2006).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


